Citation Nr: 1021218	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  06-38 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1974 through 
September 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York.

This matter was previously remanded by the Board in July 2009 
for further development which was to include: efforts to 
obtain private treatment records from Millard Fillmore 
Hospital; efforts to obtain social security records; and 
scheduling the Veteran for a VA examination to determine the 
nature and etiology of the Veteran's asbestosis or other 
diagnosed respiratory disorder.  Notwithstanding the 
Veteran's assertions, expressed in a February 2010 letter and 
by his appointed representative in a May 2010 post-remand 
brief, that a VA examination performed in January 2010 is 
deficient, the Board is prepared to proceed with appellate 
consideration of the issue framed above.  The Veteran is not 
prejudiced by the Board's adjudication given the favorable 
action taken below.


FINDINGS OF FACT

1.  The Veteran was exposed to asbestos during his active 
duty service.

2.  The Veteran has been diagnosed with asbestosis.

3.  The evidence for and against the Veteran's claim for 
service connection for asbestosis is in relative equipoise on 
the question of whether that disorder is related to asbestos 
exposure in service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the 
criteria for service connection for asbestosis have been met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	 Applicable Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

II.	 Analysis

In his November 2004 claim and in various statements and 
letters submitted over the course of the pendency of his 
appeal, the Veteran has contended that he served on board 
U.S.S. Coral Sea from September 1975 through September 1976.  
He relates that his service on the U.S.S. Coral Sea included 
duty as a Fire Watcher while his ship was "dry docked" for 
reconstruction and asbestos removal.  In addition to 
asserting that he was exposed to asbestos while performing 
the duties of a Fire Watcher, the Veteran reports that his 
quarters aboard his ship were located below asbestos covered 
piping.

An Enlisted Performance Record contained in the Veteran's 
service personnel file corroborates that the Veteran served 
on board U.S.S. Coral Sea from approximately October 1975 
through approximately June 1976.  These records do not 
contain any information as to whether the U.S.S. Coral Sea 
was "dry docked" at any point during the Veteran's 
assignment.  Although, in his January 2005 statement, the 
Veteran identifies three former shipmates who purportedly can 
verify his exposure to asbestos, the claims file does not 
contain any statements in this regard from any of these named 
individuals.  Independent research by the Board, however, 
reveals that the U.S.S. Coral Sea was placed on a seven-month 
Extended Selected Restricted Availability, beginning in 
August 1975, while docked at Long Beach Naval Shipyard.  MORE 
THAN JUST A SHIP...USS CORAL SEA (CV-43), 1946-1990, available 
at http://www.usscoralsea.net/pages/mtjas.php (last visited 
May 20, 2010).  During that time, the U.S.S. Coral Sea was 
overhauled.    DATES OF EVENTS FOR THE USS CORAL SEA CVA 43, 
available at http://www.usscoralsea.net/pages/mtjas.php (last 
visited May 20, 2010).  This information is consistent with 
the Veteran's contentions.

A July 22, 2002 record from Dr. G.C.S. reflects that chest x-
rays performed at that time revealed pleural thickening of 
the chest wall.  These findings were interpreted as being 
consistent with prior asbestos exposure.  The report of 
medical screening noted that test results included an 
abnormal chest x-ray (pleural asbestos disease), recommended 
annual asbestos examination and chest x-ray, and suggested 
CAT scan of the lungs.

Chest x-rays performed at a VA medical center in August 2004 
again revealed pleural thickening of the lateral aspect of 
each hemithorax extending into the region of the lung apices, 
right more than left. The impression included stable pleural 
thickening bilaterally as previously described.

At an April 2007 VA examination, the Veteran reported 
episodes of shortness of breath in the morning, particularly 
in hot and humid weather, immediately abrogated by albuterol 
inhaler.  He stated that he was able to walk one-half mile 
before experiencing shortness of breath.  The examiner 
reviewed a March 2007 CT scan, which showed bilateral pleural 
thickening and noncalcified granulomas in the left upper 
lobe.  A pulmonary function test revealed no evidence of any 
obstructive or restrictive airway disease.  The examiner 
diagnosed reactive airway disease and bilateral pleural 
thickening.  The examiner commented that Dr. S. on April 22, 
2002 made a diagnosis of pleural asbestos disease and that 
his reasons for arriving at this diagnosis were not available 
to the examiner.  He also commented that the Veteran had 
minor bilateral pleural thickening, unchanged since 2002; 
there was no evidence of radiological progression of 
pulmonary or pleural disease for the last five years.  The 
examiner also stated that, based on the available evidence, 
he was unable to unequivocally make a diagnosis of 
asbestosis.  He noted that the pleural thickening could be 
secondary to pulmonary embolism, for which the Veteran had 
been hospitalized in 1989.  He also noted that several chest 
x-rays and CT scans of the chest had failed to demonstrate 
calcified pleural plaques, or progression of pleural 
thickening, or progression of any pulmonary pathology, and 
that there was no conclusive evidence in the record that the 
Veteran has been actively treated for asbestosis.  The 
examiner did note the Veteran's work history and that there 
is no history of asbestos exposure in his civilian life after 
military service.  At the examination, the Veteran provided a 
service history which included exposure to asbestos during 
service.  The examiner remarked in his report that "possible 
exposure to asbestos has been conceded," but did not offer 
an opinion as to the etiology of the diagnosed reactive 
airway disease or pleural thickening.

In January 2010, the Veteran underwent a second VA 
examination which was performed in accordance with 
instructions expressed in the Board's July 2009 remand.  The 
examination was performed by the same examiner who performed 
the prior April 2007 examination.  At the new examination, 
the Veteran reported more frequent episodes of shortness of 
breath, which according to the report, occurred four to five 
times per week and lasted from 15 minutes to two hours.  
According to the Veteran, he used an albuterol inhaler which 
provided some relief.  He also reported that he could barely 
walk one-half to one block before becoming short of breath.  
He once again reported in-service exposure to asbestos, and a 
post-service occupational history which included work as a 
steel worker, truck driver, and road construction worker.  

The examiner once again diagnosed reactive airway disease and 
bilateral pleural thickening.  He commented that the 
diagnosis of pleural asbestos disease was suggested by Dr. S. 
on April 22, 2002 but that his reasons for arriving at this 
diagnosis were not available to the examiner.  He again 
commented that there was no evidence of radiological 
progression of pleural disease for the last five years and 
noted that the Veteran had minor bilateral pleural thickening 
since 2002.  The examiner also stated that, based on the 
available evidence, he was unable "to unequivocally make a 
diagnosis of clinically significant asbestos of the lung 
(sic)."  He noted that the pleural thickening could be due 
to reasons other than asbestos exposure and could be 
secondary to pulmonary embolism, for which the Veteran had 
been hospitalized in 1989.  He also noted that calcified 
pleural plaques or progression of pleural thickening had not 
been demonstrated despite repeated chest x-rays and CT scans 
of the chest, and that there was no conclusive evidence in 
the record that the Veteran is being actively treated for 
asbestosis.  The examiner again noted that asbestos exposure 
in military service had been conceded and that there is no 
history of asbestos exposure in his civilian employment after 
military service.  The examiner did not offer an opinion as 
to the etiology of the diagnosed reactive airway disease or 
pleural thickening.

Following his January 2010 VA examination, the Veteran 
received a private pulmonary consultation with Dr. A.J.V.  
Consistent with his lay statements and his prior VA 
examinations, the Veteran reported a history of asbestos 
exposure of approximately one year during service.  The 
Veteran also related that he suffered a pulmonary embolism 
and deep vein thrombosis approximately 25 years ago.  A 
review of the Veteran's system revealed progressively 
increasing wheezing, associated progressive exertional 
dyspnea, productive daily cough, and intermittent chest 
tightness associated with exercise.  Although no new tests or 
radiological studies were performed, the Veteran's treatment 
history was reviewed.  Based upon the same, Dr. A.J.V. 
concluded that the Veteran "probably has asbestosis which 
needs to be further evaluated by CT scan of the chest" but 
that his more acute problem was atrial fibrillation with 
rapid ventricular response.  He added that he would be happy 
to see the Veteran to further pursue his lung issues once his 
cardiac status is clarified.

Based upon the foregoing evidence, the Board finds that the 
Veteran was exposed to asbestos during his active duty 
service.  Post-service treatment records reflect that the 
Veteran demonstrated bilateral pleural thickening as early as 
July 2002, and, was diagnosed with pleural asbestos disease 
at that time.  This diagnosis and etiology opinion has not 
been contradicted by any contrary findings.  Following two 
separate VA examinations, the VA examiner was unable to rule 
out a diagnosis of asbestosis and was only able to conclude 
that he was unable to provide an unequivocal diagnosis of 
asbestosis.  Meanwhile, the VA examiner's reports indicate 
positive respiratory findings, which include bilateral 
pleural thickening.  Although the private diagnosis and 
etiology opinion provided by Dr. A.J.V. is speculative, it 
tends to support the conclusions expressed in July 2002 by 
Dr. G.C.S.  

Resolving reasonable doubt in the Veteran's favor, the Board 
finds that the criteria for service connection for asbestosis 
have been met.  Service connection is accordingly warranted 
for this disorder, and the Veteran's claim is granted in 
full.

III.	 Duties to Notify and Assist

In the current appeal, the Board has considered whether VA 
has fulfilled its notification and assistance requirements 
under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 and 38 C.F.R. § 3.159.  Nevertheless, given the 
favorable action taken above, no further notification or 
assistance in developing the facts pertinent to this limited 
matter is required at this time.  Indeed, any such action 
would result only in delay.


ORDER

Service connection for asbestosis is granted.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


